,_~·   1

           Ab 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)

                                               UNITED STATES DISTRICT COURT
                                                          SOUTHERN DISTRICT OF CALIFORNIA

                                United States of America                               JUDGMENT IN A CRIMINAL CASE
                                                                                       (For Offenses Committed On or After November l, 1987)
                                           v.

                                  Salvador Lopez-Santiz                                CaseNumber: 3:19-mj-21866

                                                                                       Frank A Balistrieri
                                                                                      Defendant's Attorney


           REGISTRATION NO. 7485 6298                                                                                FILED
           THE DEFENDANT:
            lg] pleaded guilty to count(s) 1 of Complaint                                                               MAY 0 9 2019
            D was found guilty to count(s)         .,                                                                                    p>.;
                                                                                                                         "~
                   after a plea of not guilty.                                                         SOUTH~l%1 tJ1SiMICi         6f' OALli"Cl'lNIA
                   Accordingly, the defendant is adjudged guilty of such count( s), which i
                                                                                                        13
                                                                                                             ~.   _ ···- rnuu .....0                 .
                                                                                                                                                tlePlJfY
                                                                                                                                                    .,

           Title & Section                   Nature of Offense                                                                Count Number(s)
           8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                      1

            D The defendant has been found not guilty on count(s)                   ~~~~~~~~~~~~~~~~~~~




            D Count(s)        ~~~~~~~~~~~~~~~~~~
                                                                                        dismissed on the motion of the United States.

                                                       IMPRISONMENT
                  The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
           imprisoned for a term of:

                                           d'TIMESERVED

             lg]Assessment: $10 WAIVED lg] Fine: WAIVED
            lg] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
            the defendant's possession at the time of arrest upon their deportation or removal.
             D Court recommends defendant be deported/removed with relative,                           charged in case


                IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
           of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
           imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
           United States Attorney of any material change in the defendant's economic circumstances.

                                                                                     Thursday, May 9, 2019
                                                                                     Date of I position of Sentence




            Clerk's Office Copy                                                                                                        3: 19-mj-21866
